DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendments
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephonic interview/email exchange with Applicant’s representative, Matthew D. Delaney (Reg. No. 66,419) on or about July 13, 2022.

1.	(Currently Amended)	A method of collecting patient data, the method comprising:
(a)	sensing a clinician leave a room of a healthcare facility, wherein the sensing is performed via an environmental sensor system associated with the healthcare facility;
(b[[a]])	in response to sensing the clinician leave the room, starting a timer; and
(c[[b]])	upon expiration of the timer, actuating a blood pressure data collection system to obtain a blood pressure measurement from a patient disposed in the [[a]] room 

2.	(Cancelled)

3.	(Cancelled)

4.	(Currently Amended)	The method of claim [[2]] 1, further comprising:
(a)	sensing an interruption with the environmental sensor system; and
(b)	in response to sensing the interruption, terminating the timer.

5.	(Original)	The method of claim 4, wherein the interruption comprises a person entering the room.

6.	(Cancelled)

7.	(Cancelled)

8.	(Cancelled)

9.	(Cancelled)

10.	(Cancelled)

11.	(Cancelled)

12.	(Currently Amended)	The method of claim 1, further comprising, in response to obtaining the blood pressure measurement of the patient, notifying [[a]] the clinician 

13.	(Original)	The method of claim 12, further comprising:
(a)	providing the blood pressure measurement to the clinician; and
(b)	prompting the clinician to accept or reject the blood pressure measurement.

14.	(Original)	The method of claim 13, further comprising, in response to the clinician rejecting the blood pressure measurement:
(a)	starting the timer; and
(b)	upon expiration of the timer, actuating the blood pressure data collection system to obtain a second blood pressure measurement from the patient.

15.	(Original)	The method of claim 13, further comprising, in response to the clinician accepting the blood pressure measurement, storing the blood pressure measurement in an electronic medical record associated with the patient.

16.	(Currently Amended)	A method of collecting patient data, the method comprising:
(a)	sensing a clinician associated with a healthcare facility leaving a room of the healthcare facility via an environmental sensor system associated with the healthcare facility;
(b[[a]])in response to sensing the clinician leaving the room, starting a timer; and
(c[[b]])	upon expiration of the timer, electronically actuating a blood pressure cuff connected to a patient disposed in the [[a]] room 

17.	(Cancelled)

18.	(Currently Amended)	The method of claim [[17]] 16, further comprising:
(a)	sensing the clinician entering the room; and
(b)	in response to sensing the clinician entering the room, terminating the timer.

19.	The method of claim 18, further comprising preventing the blood pressure cuff from obtaining a blood pressure measurement of the patient while the clinician is within the room.

20.	(Currently Amended)	A method of collecting patient data, the method comprising:
(a)	sensing an event within a healthcare facility via an environmental sensor system associated with the healthcare facility, wherein the event is based at least in part on movement of a person within the healthcare facility, wherein the event is a clinician associated with the healthcare facility leaving a room of the healthcare facility;
(b)	based on sensing the event, starting a timer; and
(c)	upon expiration of the timer, actuating a blood pressure data collection system to obtain a blood pressure measurement of a patient disposed in [[a]] the room 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a method of collecting patient data, the method comprising: (a) sensing a clinician leave a room of the healthcare facility, wherein the sensing is performed via an environmental sensor system associated with the healthcare facility; (b) in response to sensing the clinician leave the room, starting a timer; and (c) upon expiration of the timer, actuating a blood pressure data collection system to obtain a blood pressure measurement of a patient disposed in the room, as recited in independent claim 1, and similar limitations in independent claims 16 and 20, in combination with the other recited features of the claims.

The closest prior art found during extensive searching was Elku, et al. (US 2017/0143566 A1) which discloses a timer for blood pressure monitoring (¶ 0395).  Elku however fails to teach or suggest a method of collecting patient data, the method comprising: (a) sensing a clinician leave a room of the healthcare facility, wherein the sensing is performed via an environmental sensor system associated with the healthcare facility; (b) in response to sensing the clinician leave the room, starting a timer; and (c) upon expiration of the timer, actuating a blood pressure data collection system to obtain a blood pressure measurement of a patient disposed in the room, as recited in independent claim 1, and similar limitations in independent claims 16 and 20.  Moreover, the missing claimed elements from Elku are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these missing elements in an embodiment in the Elku disclosure because it is not an obvious variation of Elku to sense a clinician leave a room of the healthcare facility via an environmental sensor system associated with the healthcare facility, starting a timer in response to sensing the clinician leave the room, and actuating a blood pressure data collection system to obtain a blood pressure measurement of a patient disposed in the room upon expiration of the timer.  Therefore, these features are not obvious because none of the prior art teaches or suggests a method of collecting patient data, the method comprising: (a) sensing a clinician leave a room of the healthcare facility, wherein the sensing is performed via an environmental sensor system associated with the healthcare facility; (b) in response to sensing the clinician leave the room, starting a timer; and (c) upon expiration of the timer, actuating a blood pressure data collection system to obtain a blood pressure measurement of a patient disposed in the room, as recited in independent claim 1, and similar limitations in independent claims 16 and 20, in combination with the other recited features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/JOSEPH D BURGESS/             Primary Examiner, Art Unit 3626